Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-24 drawn to a catheter assembly including a first and second valve.
Group II, claims 25-36, drawn to a catheter assembly including a needle guard.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a catheter assembly comprising a catheter tube, a catheter hub, a needle, a port extending perpendicular to the catheter hub and a needle hub, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Teoh et al. (WO 2016142410). Teoh et al. teaches an intravenous catheter assembly (Fig. 1) comprising: a catheter tube (catheter tube 40, Fig. 1); a catheter hub (catheter hub 10, Fig. 1) having a distal end (distal end 14, Fig. 1) and a proximal end (proximal end 12, Fig. 1), wherein the distal end (distal end 14, Fig. 1) is joined to the catheter tube (catheter tube 40, Fig. 1) and the proximal end defines a housing (body 11, Fig. 1) having inner space  (interior cavity 13, Fig. 1); a needle (page 5, lines 10-11) extending through the catheter hub (catheter hub 10, Fig. 1) and the catheter tube  (catheter tube 40, Fig. 1) and defining an axial direction (see direction parallel with catheter tube), wherein the needle has opposite proximal and distal ends (page 5, lines 10-11), the distal end forming a needle tip (page 5, lines 10-11); a port (injection port 15, Fig. 15) extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub (catheter hub 10, see Fig. 1); a needle hub attached to the proximal end of the needle (page 5, lines 10-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783